Miller, J.:
This action is brought by the assignee of one Russell for broker’s commissions in procuring a purchaser of certain real property of the. defendant. The plaintiff’s evidence tends to show that Russell was employed by the defendant’s husband to procure a purchaser of the said premises upon an express agreement that he should receive five per cent of the purchase price for his services, that he procured a purchaser, with whom an enforcible contract of purchase and sale was made. The complaint was dismissed apparently on the theory that it was not shown that the husband was the defendant’s authorized agent. Her testimony on that head was as follows: “My affairs were absolutely in Mr. Bannon’s hands. Q. And he acted for you % A. Entirely and absolutely. * * * Q. What. did you say to him ? A. The authority that all wives should give their husbands. The authority that I think a wife should give a husband to take those matters in hand. I said nothing at all; it was in his hands; it was his business absolutely. I was the owner of that property. He handled it for me absolutely, it was bought with my money and handled by Mr. Bannon absolutely. He did everything that was necessary.” She denied having given special authority to employ a broker, but it is difficult for us to understand how broader general authority could have been shown.
The respondent seeks to sustain the judgment on the ground that the plaintiff pleaded an employment by the defendant, and that it was not competent to show an employment by an agent; but of course the act of the agent is the act of the principal. The ultimate facts only have to be stated in a pleading.
The judgment should be reversed and a new trial granted, with costs to the appellant to abide the event.
Ingraham, P. J., Laughlin, Clarke and Dowling, JJ., concurred. . .
Judgment reversed, new trial ordered, costs to appellant to abide event.